Per Curiam.

Appeal by the State from a judgment of the Court of Claims which awarded damages of $10,000 for the appropriation of lands for highway purposes. Contrary to appellant’s contention, claimant’s expert’s appraisal was substantiated by certain of the comparable sales to which he testified and to some extent by the State’s proof as well. Apparently the State initially misapprehended the treatment accorded the cost-to-cure item, agreed to be $3,350, but now concedes that the after-value given by the State’s appraiser, adjusted by that item, was $25,350 (which was lower than claimant’s figure) and not $28,700. The finding by the Court of Claims was of an after-value of $25,000 but we cannot say that the relatively small disparity was not substantiated by other proof. Although in this regard, and in some of the other respects noted by the State, the decision leaves something to be desired, it is, under the circumstances of this uncomplicated case, adequate to permit appropriate review and should not be disturbed. Judgment affirmed, with costs to respondent. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.